
	
		II
		110th CONGRESS
		2d Session
		S. 3581
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 25
			 (legislative day, September 17), 2008
			Mr. Bond introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a Federal Mortgage Origination
		  Commission, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Mortgage Origination Commission Act of
			 2008.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					TITLE I—Establishment of the Mortgage Origination
				Commission
					Sec. 101. Establishment of the Mortgage Origination
				Commission.
					Sec. 102. Director of the Commission.
					Sec. 103. Deputy Director of the Commission.
					Sec. 104. Personnel, services, and facilities.
					Sec. 105. Funding for Commission operations.
					TITLE II—Evaluation of State mortgage supervision and
				enforcement
					Sec. 201. Evaluation criteria.
					Sec. 202. Periodic assessment of State programs.
					Sec. 203. Commission information.
					TITLE III—Supervision of mortgage companies and mortgage
				originators
					Sec. 301. Clarification of Truth in Lending Act enforcement
				responsibilities.
					Sec. 302. Board of Governors examination authority.
					Sec. 303. Office of Thrift Supervision examination
				authority.
				
			2.PurposesThe purposes of this Act are—
			(1)to enhance protection and fair treatment of
			 consumers in the mortgage origination process by establishing uniform State
			 minimum licensing and qualification standards for mortgage originators;
			(2)to establish a method to evaluate the
			 adequacy and effectiveness of State licensing, supervision, and enforcement
			 programs for regulating mortgage originators other than federally regulated
			 depository institutions and their subsidiaries and employees;
			(3)to provide disclosure and transparency to
			 consumers, investors, and regulators on the adequacy of such State programs;
			 and
			(4)to clarify oversight responsibilities and
			 enforcement authority under Federal laws governing mortgage origination and
			 lending activities conducted outside of federally regulated depository
			 institutions and their subsidiaries.
			3.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CommissionThe term Commission means the
			 Mortgage Origination Commission established under this Act.
			(2)CompanyThe term company means any
			 corporation, limited liability corporation, partnership, limited partnership,
			 business trust, business association, sole proprietorship, or similar
			 organization.
			(3)Depository institutionThe term depository
			 institution has the same meaning as in section 3 of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813) and includes any credit union.
			(4)Mortgage company—
				(A)In generalThe term mortgage company
			 means a company that, through mortgage loan originators, engages in the
			 business of—
					(i)extending residential mortgage loans to
			 others; or
					(ii)underwriting or preparing residential
			 mortgage loan applications on behalf of or for submission to others.
					(B)Depository institutions and subsidiaries
			 excludedThe term
			 mortgage company does not include a depository institution or
			 subsidiary of a depository institution.
				(5)Mortgage loan originator
				(A)In generalThe term mortgage loan
			 originator—
					(i)means an individual who—
						(I)accepts from or prepares for a consumer a
			 residential mortgage loan application;
						(II)assists a consumer in obtaining or applying
			 to obtain a residential mortgage loan; or
						(III)offers or negotiates terms of a residential
			 mortgage loan, for direct or indirect compensation or gain, or in the
			 expectation of direct or indirect compensation or gain;
						(ii)includes any individual who represents to
			 the public, through advertising or other means of communicating or providing
			 information (including the use of business cards, stationery, brochures, signs,
			 rate lists, or other promotional items), that such individual can or will
			 provide or perform any of the activities described in clause (i);
					(iii)does not include any individual who is not
			 otherwise described in clause (i) or (ii) and who performs purely
			 administrative or clerical tasks on behalf of a person who is described in any
			 such clause; and
					(iv)does not include a person or entity that
			 only performs real estate brokerage activities and is licensed or registered as
			 a real estate broker in accordance with applicable State law, unless the person
			 or entity is compensated by a lender, a mortgage broker, or other mortgage loan
			 originator or by any agent of such lender, mortgage broker, or other mortgage
			 loan originator.
					(B)Other definitions relating to mortgage loan
			 originatorFor purposes of
			 this paragraph, an individual assists a consumer in obtaining or
			 applying to obtain a residential mortgage loan by, among other things,
			 advising on loan terms (including rates, fees, and other costs), preparing loan
			 documents or packages, or collecting information on behalf of the consumer with
			 regard to a residential mortgage loan.
				(C)Administrative or clerical
			 tasksFor purposes of this
			 paragraph, the term administrative or clerical tasks means the
			 receipt, collection, or distribution of information common for the processing
			 or underwriting of a loan in the mortgage industry and communication with a
			 consumer to obtain information necessary for the processing or underwriting of
			 a residential mortgage loan.
				(D)Real estate brokerage activity
			 definedFor purposes of this
			 paragraph, the term real estate brokerage activity means any
			 activity that involves offering or providing real estate brokerage services to
			 the public, including—
					(i)acting as a real estate agent or real
			 estate broker for a buyer, seller, lessor, or lessee of real property;
					(ii)listing or advertising real property for
			 sale, purchase, lease, rental, or exchange;
					(iii)providing advice in connection with sale,
			 purchase, lease, rental, or exchange of real property;
					(iv)bringing together parties interested in the
			 sale, purchase, lease, rental, or exchange of real property;
					(v)negotiating, on behalf of any party, any
			 portion of a contract relating to the sale, purchase, lease, rental, or
			 exchange of real property (other than in connection with providing financing
			 with respect to any such transaction);
					(vi)engaging in any activity for which a person
			 engaged in the activity is required to be registered or licensed as a real
			 estate agent or real estate broker under any applicable law; and
					(vii)offering to engage in any activity, or act
			 in any capacity, described in clause (i), (ii), (iii), (iv), (v), or
			 (vi).
					(6)Nationwide mortgage licensing system and
			 registryThe term
			 Nationwide Mortgage Licensing System and Registry means—
				(A)a mortgage licensing system developed and
			 maintained by the Conference of State Banking Supervisors and the American
			 Association of Residential Mortgage Regulators for the registration of, or
			 State licensing and registration of, mortgage loan originators; or
				(B)the alternate mortgage licensing system and
			 registry established by the Secretary of Housing and Urban Development pursuant
			 to section 1508 of the Housing and Economic Recovery Act of 2008 (12 U.S.C.
			 5107).
				(7)Residential mortgage loanThe term residential mortgage
			 loan means any transaction in which a mortgage, deed of trust, or other
			 consensual security interest is created or retained against a one-to-four
			 family home, individual unit of a condominium or cooperative, or a mobile home
			 to secure credit extended to an individual or individuals primarily for
			 personal, family, or household purposes.
			(8)StateThe term State means any State
			 of the United States, the District of Columbia, Puerto Rico, and the Virgin
			 Islands.
			IEstablishment of the Mortgage Origination
			 Commission
			101.Establishment of the Mortgage Origination
			 Commission
				(a)Establishment; compositionThere is established the Mortgage
			 Origination Commission which shall consist of the following:
					(1)The Comptroller of the Currency, or
			 designee.
					(2)The Chairman of the Board of Directors of
			 the Federal Deposit Insurance Corporation, or designee.
					(3)A Governor of the Board of Governors of the
			 Federal Reserve System designated by the Chairman of the Board.
					(4)The Director, Office of Thrift Supervision,
			 or designee.
					(5)The Chairman of the National Credit Union
			 Administration Board, or designee.
					(6)The Chairman of the State Liaison Committee
			 of the Federal Financial Institutions Examination Council elected pursuant to
			 section 1007 of the Federal Financial Institutions Examination Council Act of
			 1978 (12 U.S.C. 3306).
					(7)The Director of the Commission.
					(b)ChairmanThe Director of the Commission shall serve
			 as its Chairman.
				(c)Meetings; quorum; voting
					(1)In generalThe Commission shall meet at least
			 semiannually and at the call of the Director of the Commission or a majority of
			 its members when there is business to be conducted.
					(2)QuorumA majority of the members of the Commission
			 shall constitute a quorum.
					(3)DecisionsDecisions of the Commission shall be made
			 by the vote of a majority of its members.
					(d)Administration of the Act
					(1)In generalThe Commission shall have the authority to
			 administer and interpret this Act, and to prescribe regulations to carry out
			 this Act.
					(2)RulemakingRulemaking of the Commission shall be
			 subject to section 553 of the Administrative Procedure Act (5 U.S.C.
			 553).
					102.Director of the Commission
				(a)AppointmentThe Director of the Commission shall be
			 appointed by the President, by and with the advice and consent of the Senate,
			 from among individuals who are citizens of the United States, have recognized
			 and extensive experience in mortgage regulation or mortgage markets, and have
			 demonstrated expertise in the legal and regulatory requirements and private
			 sector standards governing the United States primary and secondary mortgage
			 markets. The Director shall not hold any other appointed office during his or
			 her term as Director.
				(b)TermThe Director shall be appointed for a term
			 of 5 years.
				(c)VacancyA vacancy in the position of the Director
			 shall be filled in the manner in which the original appointment was made under
			 subsection (a) of this section.
				(d)Service after end of termThe Director may serve after the expiration
			 of the term for which the Director was appointed until a successor Director has
			 been appointed.
				(e)AuthorityThe Director is authorized to carry out,
			 and to delegate to officers, employees, and agents the authority to carry out,
			 the internal administration of the Commission, including entering into
			 contracts, appointing and supervising employees, and distributing business
			 among members, employees, and administrative units.
				103.Deputy Director of the Commission
				(a)AppointmentThe Commission shall have a Deputy Director
			 who shall be appointed by the Director of the Commission from among individuals
			 who are citizens of the United States, have recognized and extensive experience
			 in mortgage regulation or mortgage markets, and have demonstrated expertise in
			 the legal and regulatory requirements and private sector standards governing
			 the United States primary and secondary mortgage markets.
				(b)FunctionsThe Deputy Director shall have such
			 functions, powers, and duties as the Director shall prescribe. In the event of
			 the death, resignation, sickness, or absence of the Director, the Deputy
			 Director shall serve as acting Director until the return of the Director or the
			 appointment of a successor pursuant to section 102.
				104.Personnel, services, and
			 facilities
				(a)Use of regulatory agency personnel and
			 facilitiesIn carrying out
			 its functions under this Act the Commission may, to the extent practicable,
			 utilize the personnel, services, and facilities of the Office of the
			 Comptroller of the Currency, the Federal Deposit Insurance Corporation, the
			 Board of Governors of the Federal Reserve System, the Office of Thrift
			 Supervision, and the National Credit Union Administration, with their consent,
			 with or without reimbursement.
				(b)Compensation, authority, and duties of
			 officers and employees; experts and consultantsIn addition, the Commission may—
					(1)subject to the provisions of title 5,
			 United States Code, relating to the competitive service, classification, and
			 General Schedule pay rates, appoint and fix the compensation of such officers
			 and employees as are necessary to carry the provisions of this Act, and to
			 prescribe the authority and duties of such officers and employees; and
					(2)obtain the services of experts and
			 consultants as are necessary to carry out the provisions of this Act.
					105.Funding for Commission operations
				(a)Annual feeThe Commission is authorized to assess a
			 $25 annual fee from each mortgage loan originator during the period such
			 individual is licensed by a State as a condition to performing the functions of
			 a mortgage loan originator.
				(b)Adjusting the annual feeThe Commission may adjust the fee assessed
			 pursuant subsection (a) from time to time, as necessary to carry out its
			 functions under this Act, up to a maximum of $80 per annum.
				(c)Inflation adjustmentsTen years after the effective date of this
			 Act, and at the end of every 10-year period thereafter, the annual fee the
			 Commission is authorized to assess under subsection (a), and the maximum fee
			 authorized under subsection (b), shall be adjusted by a percentage equal to the
			 percentage by which the Consumer Price Index (or its successor) for the month
			 of June preceding the effective date (of this Act for the first adjustment, or
			 of the most recent adjustment for subsequent adjustments) differs from the
			 Consumer Price Index (or its successor) for the month of June in the year of
			 the adjustment.
				(d)Notice of adjustmentsThe Commission shall publish a brief notice
			 describing each adjustment pursuant to subsection (b) or (c) in the Federal
			 Register concurrently with the effectiveness of such adjustment.
				(e)Fee collection by StatesEach State that licenses individuals to
			 performs the functions of mortgage loan originators shall collect the annual
			 fee authorized under subsection (a) from each licensee, except licensees who
			 provide satisfactory evidence that another State collects his or her annual
			 Commission fee, and shall transmit such fees to the Commission on an annual
			 basis together with a reasonable accounting thereof.
				(f)Fee collection by Nationwide Mortgage
			 Licensing System and Registry—
					(1)In generalIf the Commission, following consultation
			 with the Nationwide Mortgage Licensing System and Registry, determines that the
			 facilities of the Nationwide Mortgage Licensing System and Registry offers a
			 more convenient and efficient method for collecting the annual fees authorized
			 pursuant to subsection (a) than collection by one or more States pursuant to
			 subsection (e), the Commission may notify such States in writing that the
			 Commission will collect fees for mortgage loan originators licensed by that
			 State through the Nationwide Mortgage Licensing System and Registry, and the
			 Nationwide Mortgage Licensing System and Registry shall collect such
			 fees.
					(2)TransmissionEach State that receives a notice under
			 paragraph (1) shall promptly transmit to the Commission any fees it has
			 collected under subsection (e), and shall not otherwise be obligated to collect
			 fees on the Commission’s behalf under subsection (e) during the effective
			 period of such notice.
					(3)ExpensesThe Nationwide Mortgage Licensing System
			 and Registry shall—
						(A)develop reasonable methods to allocate its
			 existing and projected expenses to develop, operate, maintain, and upgrade the
			 Nationwide Mortgage Licensing System and Registry between—
							(i)registered mortgage loan originators that
			 are employees of depository institutions or subsidiaries of depository
			 institutions; and
							(ii)other mortgage loan originators registered
			 or licensed through the System; and
							(B)in establishing the amount of fees to be
			 collected to defray the costs to develop, operate, maintain, and upgrade the
			 System, the Nationwide Mortgage Licensing System and Registry shall not charge
			 such mortgage loan originators described in clause (i) or (ii) of subparagraph
			 (A) fees that exceed amounts reasonably necessary to defray the expenses
			 attributable to each such group.
						(g)Startup funding
					(1)In generalThe Secretary of the Treasury shall pay to
			 the Commission a one-time payment of $10,000,000 within 30 days after the
			 effective date of this Act.
					(2)RepaymentThe Commission shall repay the Secretary of
			 the Treasury for such $10,000,000, in full, no later than the 10th anniversary
			 of this Act’s effective date.
					(h)Commission expenditure authority
					(1)In generalThe Commission shall have the power to
			 enter into contracts, and determine its necessary expenditures under this Act
			 and the manner in which such expenditures shall be incurred, allowed, and paid
			 out of funds available to the Commission under this section.
					(2)AccountFunds available to the Commission under
			 this section shall be deposited in an account in the Treasury of the United
			 States, but shall not be construed to be Government funds or appropriated
			 monies, or subject to apportionment for the purposes of chapter 15 of title 31,
			 United States Code, or any other authority.
					IIEvaluation of State mortgage supervision
			 and enforcement
			201.Evaluation criteria
				(a)Criteria for evaluation of State
			 oversightThe Commission
			 shall develop criteria and a numerical rating system corresponding to
			 descriptive categories indicative of a State program’s strength or weakness to
			 evaluate the effectiveness of—
					(1)systems for licensing, supervision, and
			 enforcement with respect to mortgage loan originators and mortgage companies
			 operating in the State, including but not limited to—
						(A)implementation of licensing requirements
			 that take into account conduct and disciplinary history; establishment of
			 minimum educational requirements, testing standards, and continuing education;
			 establishment of appropriate license denial, suspension, or revocation
			 procedures;
						(B)ongoing supervision and periodic
			 examination of the activities of mortgage loan originators and mortgage
			 companies to review their compliance with applicable law, and to address any
			 deficiencies therein; and
						(C)administrative and judicial enforcement
			 programs to take corrective action against mortgage loan originators and
			 mortgage companies and deter future violations of licensing requirements and
			 applicable law;
						(2)mechanisms to collect, evaluate and respond
			 to complaints against State-licensed mortgage loan originators and mortgage
			 companies; and
					(3)such other matters as the Commission
			 determines appropriate in light of the purposes of this Act.
					(b)Publication of criteriaThe criteria developed by the Commission
			 pursuant to subsection (a)—
					(1)may be formulated through such processes as
			 the Commission in its discretion determines are appropriate in light of the
			 purposes of this Act; and
					(2)shall be made available to the public in
			 accordance with section 203 of this Act.
					202.Periodic assessment of State
			 programs
				(a)Evaluation and reportingThe Commission shall conduct an evaluation
			 of each State’s programs for licensing, regulation, and enforcement with
			 respect to mortgage loan originators and mortgage companies under the criteria
			 developed pursuant to section 201, and prepare a report containing a narrative
			 evaluation of the adequacy of the State’s programs, including a summary
			 numerical rating for each class of criteria and an overall composite
			 rating.
				(b)Publication of reportsThe reports prepared by the Commission
			 pursuant to subsection (a) shall be made available to the public in accordance
			 with section 203 of this Act.
				(c)Evaluation frequency
					(1)The Commission shall complete its first
			 evaluation and report for every State no later than 4 years after the effective
			 date of this Act, and thereafter shall complete an evaluation and report for
			 each State not less than once every 36 months.
					(2)If a State makes significant changes to its
			 programs after the Commission has issued its report, and the State submits a
			 written certification to the Commission describing the reasons why the State
			 believes changes made are material and likely to persuade the Commission to
			 increase one or more of the State’s summary numerical ratings, the Commission
			 shall review the submission and determine whether to re-evaluate the State’s
			 program, in part or in full, in advance of the State’s next scheduled
			 evaluation.
					(3)If the Commission does not commence a
			 re-evaluation within 6 months of a State’s submission under paragraph (2), the
			 Commission shall issue a written statement briefly describing the basis for its
			 decision.
					(4)Requests for re-evaluation under paragraph
			 (2) shall be determined by the Commission, without delegation to the Director
			 of the Commission.
					203.Commission information
				(a)Commission To make information publicly
			 availableThe Commission
			 shall make its evaluation criteria developed pursuant to section 201(a) and its
			 evaluation reports prepared pursuant to section 202(a) publicly available
			 by—
					(1)posting such material on the Commission’s
			 Internet website; and
					(2)delivering copies free of charge upon each
			 request to an email address and toll-free telephone number maintained by the
			 Commission for such requests.
					(b)Commission’s access to
			 recordsThe Commission shall
			 assign the lowest possible summary numerical rating to any State program for
			 which the responsible State agencies and officials do not cooperate in the
			 Commission’s evaluation process under section 202(a) or allow complete access
			 to information, records, and personnel the Commission deems relevant to its
			 evaluation.
				(c)Confidentiality retainedSubmission of information to the Commission
			 pursuant to subsection (b) does not waive or alter its treatment as
			 confidential, privileged, or protected information under State or Federal law,
			 and information submitted or obtained—
					(1)is not subject to Federal laws requiring
			 the disclosure of information held by federal officers or agencies; and
					(2)is not subject to discovery through
			 proceedings against, or subpoenas naming, the Commission or its officers or
			 employees.
					(d)Freedom of Information ActThe Commission shall be deemed an
			 agency responsible for the regulation or supervision of financial
			 institutions for purposes of section 552(b)(8) of title 5, United
			 States Code, and Commission records relating to the evaluation of a State
			 pursuant to section 202 of this Act shall, with the exception of the public
			 report prepared by the Commission, be deemed related to examination,
			 operating, or condition reports for purposes of such section.
				IIISupervision of mortgage companies and
			 mortgage originators
			301.Clarification of Truth in Lending Act
			 enforcement responsibilitiesSection 108 of the Truth in Lending Act (15
			 U.S.C. 1607) is amended—
				(1)in subsection (b), by striking each
			 reference to subsection (a) and inserting subsection (a)
			 or (f); and
				(2)by adding at the end the following:
					
						(f)Holding company affiliatesCompliance with the requirements imposed
				under this subchapter shall be enforced under section 8 of the Federal Deposit
				Insurance Act (12 U.S.C. 1818) in the case of—
							(1)bank holding companies, and subsidiaries
				(other than depository institutions or subsidiaries of depository institutions)
				of bank holding companies, by the Board; and
							(2)savings and loan holding companies, and
				subsidiaries (other than depository institutions or subsidiaries of depository
				institutions) of savings and loan holding companies, by the Director of the
				Office of Thrift Supervision.
							(g)State enforcement authority(1)State agencies are authorized to enforce
				compliance with the requirements imposed under this subchapter with respect to
				extensions of credit secured by a consumer’s dwelling (including residential
				mortgage transactions) against mortgage companies and mortgage loan originators
				regulated or licensed by each such State agency.
							(2)No State agency shall have the authority
				under paragraph (1) of this subsection to take any action against any person
				covered under subsection (a) of this section, or any subsidiary of such person,
				or any mortgage loan originators employed by the foregoing.
							(3)The authority granted to State agencies
				under paragraph (1) of this subsection does not affect the authority conferred
				under subsection (c) or subsection (f) of this section.
							(4)For purposes of this subsection, the terms
				mortgage company and mortgage loan originator have
				the meanings given the terms by section 3 of the Mortgage Origination
				Commission Act of
				2008.
							.
				302.Board of Governors examination
			 authoritySection 5 of the
			 Bank Holding Company Act (12 U.S.C. 1844) is amended—
				(1)in section 5(c)(2)(C)(ii), by striking
			 any subsidiary and inserting “except as provided in subparagraph
			 (F), any subsidiary,”; and
				(2)in section 5(c)(2), by adding at the end
			 the following:
					
						(F)Mortgage company examinations(i)The Board may make examinations of each
				bank holding company, and each subsidiary of such holding company, that is a
				mortgage company.
							(ii)The Board shall conduct such examinations
				not less than once every 18 months.
							(iii)For purposes of this subparagraph, the term
				mortgage company has the meaning given the term by section 3 of
				the Mortgage Origination Commission Act of
				2008.
							.
				303.Office of Thrift Supervision examination
			 authoritySection 10 of the
			 Home Owners Loan Act (12 U.S.C. 1467a) is amended by adding at the end the
			 following:
				
					(u)Mortgage company examinations
						(1)The Director may examine each savings and
				loan holding company, and each subsidiary of such savings and loan holding
				company, that is a mortgage company.
						(2)The Director shall conduct such
				examinations not less than once every 18 months.
						(3)For purposes of this subsection, the term
				mortgage company has the meaning given the term by section 3 of
				the Mortgage Origination Commission Act of
				2008.
						.
			
